IN THE SUPREME COURT OF THE STATE OF DELAWARE

ROD GIESEKE, JAY BUTSON,                 §
and DAN HOLLAND,                         §
                                         §
      Defendants Below, Appellants,      §      No. 126, 2021
                                         §
      v.                                 §
                                         §      Court Below: Court of Chancery
PEARL CITY ELEVATOR, INC.,               §      of the State of Delaware
                                         §
      Plaintiff Below, Appellee,         §
                                         §      C.A. No. 2020-0419
      and                                §
                                         §
ADKINS ENERGY, LLC,                      §
                                         §
      Nominal Defendant Below.           §

                               Submitted: October 27, 2021
                              Decided:    November 12, 2021

Before VALIHURA, VAUGHN, and MONTGOMERY-REEVES, Justices.

                                       ORDER

      Now this 12th day of November 2021, the Court having considered this matter on

the briefs and oral arguments of the parties and the record below, and having concluded

that the same should be affirmed on the basis of and for the reasons assigned by the Court

of Chancery in its Memorandum Opinion dated March 23, 2021, and its Orders dated April

6, 2021 and April 20, 2021;

      NOW, THEREFORE, IT IS ORDERED that the decisions of the Court of Chancery

be and the same hereby are AFFIRMED.

                                         BY THE COURT:

                                         /s/ Karen L. Valihura
                                         Justice